Exhibit 10.01

INTUIT INC. PERFORMANCE INCENTIVE PLAN

FOR FISCAL YEAR 2012

 

1. Overview: Intuit Inc.’s Performance Incentive Plan (IPI) is a program under
which Intuit Inc. (“Intuit”) pays discretionary cash bonus awards to select
employees located in the United States of America. Bonus awards under the IPI
are paid annually. The amount of a bonus award is based upon the employee’s
bonus target and performance during the fiscal year and the bonus pool made
available for payments under the IPI for the applicable fiscal year. The IPI is
intended to provide employees with “performance-based compensation” within the
meaning of Section 409A of the Internal Revenue Code (“Code”).

 

2. Purposes: The IPI is a component of Intuit’s overall strategy to pay its
employees for performance. The purposes of IPI are to: (i) attract and retain
top performing employees; (ii) motivate employees by tying compensation to
Intuit’s performance; and (iii) reward exceptional individual performance that
supports overall Intuit objectives.

 

3. Effective Date: The terms of this IPI document will be applicable to bonuses
for services during Intuit’s 2012 fiscal year that begins August 1, 2011.

 

4.

Eligibility: All employees of Intuit are eligible to participate in the IPI,
except for employees who (i) are classified as seasonal employees, (ii) are
classified as interns/project employees, (iii) participate in Intuit’s Senior
Executive Incentive Plan, unless such employee is specifically approved by the
Compensation and Organizational Development Committee (“Compensation Committee”)
to also participate in the IPI, (iv) participate in other Intuit incentive
compensation plans that specifically exclude an employee’s participation in the
IPI, including, but not limited to, the sales incentive compensation plans and
the contact center incentive compensation plans, (v) participate in an incentive
compensation plan sponsored by Intuit or an Intuit subsidiary for international
employees that was designed to provide a cash incentive benefit to such
employees comparable to or in lieu of the IPI, (vi) work for Intuit on a purely
commission basis, (vii) participate in the Performance Incentive Plan for
Employees of International Subsidiaries of Intuit Inc. or (viii) commence
employment pursuant to an offer letter which excludes participation in the IPI.
Those employees who are determined to be eligible for bonus awards under the IPI
are called “Participants.” Participants in the IPI (other than Senior Officers,
which term means the Chief Financial Officer, any Executive Vice President or
Senior Vice President, the Vice President of Internal Audit and any other
officer who is a Section 16 officer or any other officer who reports to the
President and Chief Executive Officer) are not eligible to simultaneously
participate in any other bonus or cash incentive plan, unless the Senior Vice
President of Human Resources or his/her delegate otherwise specifically approves
such participation. Senior Officers who are Participants in the IPI are not
eligible to simultaneously participate in any other bonus or cash incentive
plan, unless the Compensation Committee otherwise specifically



--------------------------------------------------------------------------------

  approves such participation. An employee must commence employment or otherwise
become eligible to participate in the IPI no later than April 1 to be eligible
for a bonus award under the IPI for that fiscal year. Being a Participant does
not entitle the individual to receive a bonus award. Bonus awards are payable to
Participants that meet the criteria set forth in Paragraph 6 below.

 

5. Plan Year: The IPI operates on a fiscal year basis, August 1 through July 31.

 

6. Bonus Awards: Bonus awards are discretionary payments. A Participant must be
an active employee in good standing and on Intuit’s or an approved subsidiary’s
payroll on the day the bonus award is paid to receive any portion of the bonus
payment. A Participant who is not actively employed or on an approved payroll
for whatever reason on the date a bonus award is paid is not entitled to a
partial or pro rata bonus award. Intuit may make exceptions in its sole
discretion, provided, however, that exceptions must be made by the Compensation
Committee or its delegate. There is no minimum award or guaranteed payment.
Bonus awards are paid based on the fiscal year. A bonus award is calculated at
the discretion of the Compensation Committee after considering Intuit’s
performance, the Participant’s bonus target and performance for the fiscal year
and the bonus pool made available for bonus awards under the IPI for the fiscal
year.

 

  a. Bonus Targets:

 

  i. For each Participant that is paid an annual salary, his or her bonus target
is established as a percentage of the Participant’s base salary. For each
Participant that is paid hourly, his or her bonus target is established as a
percentage of the Participant’s base pay. In accordance with the Fair Labor
Standards Act, for each Participant that is paid hourly, Intuit will add
overtime earnings to base pay in the calculation of the IPI award.

 

  ii. When an employee becomes a Participant, he or she is advised of his or her
bonus target for the fiscal year.

 

  iii. Following the beginning of each fiscal year, each Participant is advised
of his or her bonus target by the executive leader of the Participant’s business
or functional unit or the executive leader’s designee.

 

  iv. The Compensation Committee establishes individual bonus targets for Senior
Officers and other Intuit officers. The President and Chief Executive Officer
may establish individual bonus targets for officers. Bonus targets for other
employees are established by the Senior Vice President of Human Resources or
his/her delegate in consultation with Intuit’s President and Chief Executive
Officer, the employee’s manager and the individual responsible for the business
unit or division thereof or functional unit or division thereof in which the
employee works and that unit or division’s HR director.

 

2



--------------------------------------------------------------------------------

  v. Intuit may establish bonus target guidelines for each fiscal year;
provided, however, that bonus targets for Senior Officers are to be established
by the Compensation Committee. A Participant’s bonus target for a fiscal year
may be determined based upon a variety of factors, including but not limited to,
Intuit’s corporate and financial goals, his or her base salary or base pay,
position or level. A bonus target does not guarantee that a bonus award will be
made or, if a bonus award is made, that it will be made at the target rate.

 

  b. Determination of a Bonus Award Amount

 

  i. The amount of a bonus award to a Participant who is a Senior Officer is
determined by the Compensation Committee, in consultation with Intuit’s
President and Chief Executive Officer. The amount of a bonus award to a
Participant who is not a Senior Officer is determined by the executive leader of
the Participant’s business unit or functional group and Intuit’s President and
Chief Executive Officer in consultation with the Participant’s direct manager
and the Senior Vice President of Human Resources or his/her delegate.

 

  ii. A Participant’s bonus award is linked to an assessment of Intuit’s
achievement of corporate and financial goals and the Participant’s total job
performance for the fiscal year. Factors that may be considered, include but are
not limited to, what the Participant does to advance Intuit’s success and how
the Participant does it, especially leadership, balance of short-term actions
with long-term goals, resource allocation and maintenance by the Participant of
focus on Intuit while prioritizing the needs of customers, employees and
stockholders.

 

  iii. There is neither a minimum nor maximum amount of a bonus award that may
be paid to a Participant for a fiscal year. Subject to the terms and conditions
of Section 6, at Intuit’s discretion, a bonus award amount may be prorated based
on the Participant’s service or other factors, provided, however, that decisions
relating to Senior Officers must be made by the Compensation Committee.

 

  iv. Any bonus award paid to a Participant is subject to all applicable taxes
and withholding.

 

  c.

When Bonus Awards are Paid: The timing for payment of a bonus award is
determined by the Senior Vice President of Human Resources or his/her delegate
in consultation with Intuit’s President and Chief Executive Officer and other
senior management. A Participant has no right to a bonus award until it is paid.
Notwithstanding the foregoing, in the event of an administrative error in the
calculation or payment of a bonus award to a Participant, Intuit reserves the
right

 

3



--------------------------------------------------------------------------------

  to seek recovery from a Participant of an erroneously paid excessive bonus
amount. Once a bonus award is no longer subject to a “substantial risk of
forfeiture” (as determined pursuant to regulations and/or other guidance
promulgated under Section 409A of the Code), then it shall be paid not later
than the later of: (i) 2 1/2 months after the end of Intuit’s first taxable year
when the bonus award is no longer subject to such “substantial risk of
forfeiture”, or (ii) 2 1/2 months after the end of such Participant’s first
taxable year when the bonus award is no longer subject to such “substantial risk
of forfeiture”; unless a later date is established by Intuit, or Intuit permits
the Participant to designate a later date, in either case only as permitted
under Section 409A of the Code.

 

7. Unfunded: The IPI is not funded. Bonus awards, if any, are made from the
general assets of Intuit. The Compensation Committee determines in its sole
discretion the amount of funds it would like to make available for bonus awards
based on Intuit’s performance for the fiscal year. Intuit’s performance for this
purpose may be measured in a number of ways, including but not limited to:
financial measures, such as revenue and operating income; qualitative measures,
such as accomplishments to position Intuit for the future; the year’s market
conditions; stockholder returns; and progress of Intuit’s business model. Intuit
is not obligated to pay any part of such funds in bonus awards. In the event
that the Compensation Committee determines that funds will be made available for
bonus awards, based on Intuit’s performance, the total amount of funding
available will not exceed 150% of the bonus targets for all Participants,
calculated on an aggregate, company-wide basis.

 

8. Amendment: The Compensation Committee has the authority to terminate, change,
modify or amend the provisions of the IPI at any time. Notwithstanding the
foregoing, Intuit’s President and Chief Executive Officer, Chief Financial
Officer and Senior Vice President of Human Resources each individually, has the
authority to make amendments to the IPI that do not significantly increase the
cost of the IPI and which in such individual’s determination (i) clarify the
terms of the IPI; (ii) assist in the administration of the IPI; (iii) are
necessary or advisable for the IPI to comply with applicable law; or (iv) are
necessary or advisable for the IPI to provide “performance-based compensation”
within the meaning of Code Section 409A for individuals who participate in the
Intuit Inc. Non-Qualified Executive Deferred Compensation Plan.

 

9.

Administration and Discretion: Except as otherwise required for Senior Officers
under the Charter of the Compensation Committee, Intuit’s President and Chief
Executive Officer and the Senior Vice President of Human Resources or his/her
delegate have the sole discretion to: (a) adopt such rules, regulations,
agreements and instruments as it deems necessary to administer the IPI;
(b) interpret the terms of the IPI; (c) determine an employee’s eligibility
under the IPI; (d) determine whether a Participant is to receive a bonus award
under the IPI; (e) determine the amount of any bonus award to a Participant, if
any; (f) determine when a bonus award is to be paid to a Participant and whether
any such bonus award should be prorated based on the Participant’s service or
other factors; (g) determine whether a bonus award will be made in replacement
of or as an alternative to any other incentive or compensation

 

4



--------------------------------------------------------------------------------

  plan of Intuit or of an acquired business unit or corporation; (h) grant
waivers of IPI standard procedures and policies; (i) correct any defect, supply
any omission, or reconcile any inconsistency in the IPI, any bonus award or any
notice to Participants or a Participant regarding bonus awards; and (j) take any
and all other actions it deems necessary or advisable for the proper
administration of the IPI.

 

10. Participation Provides No Guarantee of Employment: Employment at Intuit is
at-will and participation in the IPI in no way constitutes an employment
contract conferring either a right or obligation of continued employment.

 

11. Governing Law: The IPI will be governed by and construed in accordance with
the laws of the State of California.

Approved by the

Compensation and Organizational Development Committee

On July 19, 2011

 

5